SCHWARTZ, Senior Judge.
Having agreed to recuse himself in a related proceeding because of a voluntarily-revealed personal relationship with parties in the lawsuit, the trial judge should have granted a motion for disqualification in this separate case involving those same parties.1 See Steinhorst v. State, 636 So.2d 498 (Fla.1994); Houck v. State, 669 So.2d 1131 (Fla. 3d DCA 1996). The present application for prohibition requiring his disqualification is therefore granted. *428We are certain that issuance of the formal writ will not be necessary.
Prohibition granted.

. While it is a fact that the two cases involve very similar subject matter, the same result would follow even if this were not the case. This is because the reason for the initial disqualification was the court’s relationship with the parties, not the issues in the case. See Walls v. State, 910 So.2d 432 (Fla. 4th DCA 2005).